Citation Nr: 1454309	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-10 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The New Orleans, Louisiana, RO has current jurisdiction over the Veteran's records.

The Veteran indicated in his February 2010 substantive appeal (VA Form 9) that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the local VA office.  Subsequently, he was informed in June 2011 and July 2011 letters that his requested Board hearing had been scheduled for August 2011.  However, in July 2011 and August 2011 communications, he indicated that he would be unable to attend such hearing and requested that his claim be adjudicated on the record.  He again reiterated that he wished to withdraw his request for a Board hearing in September 2011 correspondence.  38 C.F.R. § 20.704(e) (2014).  

In August 2014, the Veteran submitted a claim for an increased rating for a hearing disability; however, the Board notes that he is not currently service-connected for such disability.  Therefore, the Board finds that the issue of entitlement to service connection for a hearing disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's service personnel records and his representative's November 2014 Appellate Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In this regard, the Board notes that the AOJ has not considered the Veteran's service personnel records in connection with the instant claims; however, as such are being remanded, the AOJ will have an opportunity to do so in the readjudication of his case. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends his prostate cancer and sleep apnea were caused by his active duty service, specifically as a result of field exercises, training maneuvers, and/or time spent in a gas chamber.  His representative further argues in May 2010 that the Veteran's prostate cancer was due to environmental exposures while in the military, to include the gas chamber, and chemical-related incidents related to his field exercises and training maneuvers performed in Germany.  He further alleged that the Veteran's initial sleep apnea onset was while in the military as he started having signs and symptoms of the condition toward the end of his service.  

Service treatment records (STRs) reflect that the Veteran was treated for an upper respiratory infection in March 1966 and, at the time of his separation examination in January 1968, it was noted that the Veteran had pyuria.  Post-service VA medical treatment records reflect a diagnosis of prostate cancer in December 2005 and sleep apnea in May 2007.  

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, the Veteran submitted a statement in December 2008 reporting that he had received treatment from the Shreveport, Louisiana, VA Medical Center (VAMC) since his release from active duty in 1968.  While the AOJ attempted to obtain such records dated from January 1968 to January 1969, Shreveport VAMC indicated there were no records associated with the Veteran for the requested date range in January 2009.  Additionally, the record currently contains VA treatment records from the Shreveport VAMC dated from April 1997 to January 1999, March 2001 to January 2002, and January 2007 to December 2008.  Therefore, on remand, the AOJ should attempt to obtain the Veteran's complete records from the Shreveport VAMC.

The Board further finds that, in light of the Veteran's and his representative's statements regarding the nature of his in-service duties and training, his STRs showing treatment for an upper respiratory infection and pyuria, and current diagnoses of prostate cancer and sleep apnea, he should be afforded a VA examination to determine the current nature and etiology of such claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Shreveport VAMC dated from January 1969 to April 1997; January 1999 to March 2001; January 2002 to January 2007; and December 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination(s) so as to determine the nature and etiology of his prostate cancer and sleep apnea.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.   

Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should address the following inquiries:

(A)  Confirm the diagnoses of prostate cancer and sleep apnea.

(B)  Is the Veteran's prostate cancer at least as likely as not related to his military service, to include his in-service treatment for pyuria, and/or his field exercises, training maneuvers, and/or time spent in a gas chamber, to include any resultant chemical exposure?

(C)  Is the Veteran's sleep apnea at least as likely as not related to his military service, to include his in-service treatment for an upper respiratory infection, and/or his field exercises, training maneuvers, and/or time spent in a gas chamber, to include any resultant chemical exposure?

In offering any opinion, the examiner should consider the Veteran's statements regarding the onset of the claimed disorders and the continuity of any related symptomatology.  A rationale for the opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence associated with the record after the issuance of the February 2010 statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




